Citation Nr: 0522526	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a rash on the 
hands, feet and face.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 until 
January 1984, and subsequent service in the Army Reserves.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's notice of disagreement (NOD) was received in 
January 2003, a Statement of the Case (SOC) was issued in 
July 2003, and the veteran perfected his appeal in August 
2003.

In May 2005, the veteran had a hearing before the undersigned 
Board member at the RO.


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has a current lung disability.

2.  The competent medical evidence fails to link the 
veteran's rash on his face, feet and hands with his time in 
service.





CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  The veteran's rash on his face, feet and hands was not 
incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Lung Disorder

 A review of the veteran's service medical records reveals 
that the veteran presented for treatment in September 1982, 
stating he had been treated recently for pneumonia by a non-
military physician.  The military examiner's impression was 
the veteran had a upper respiratory infection and/or 
bronchitis.  Subsequent service records, however, show no 
further relevant complaints or findings.  An examination 
conducted in October 1983, revealed no abnormalities of the 
lungs and chest on clinical evaluation and chest X-rays were 
normal.  

In August 2002, a letter was received from a private 
physician who indicated he was "aware of [the veteran's] 
pneumonia condition he refers to," but the records were lost 
or not available.  

In September 2003, the veteran underwent a VA examination of 
his lung.  The veteran indicated to the examiner that he had 
pneumonia during service and that he had had pneumonia three 
times since service.  The examiner noted that the post-
service diagnoses of pneumonia were questionable, as the 
veteran also indicated he never sought treatment for any of 
these episodes.  The examiner found that the veteran's lungs 
were clear.  Pulmonary function tests were normal, and the 
examiner concluded that there is no objective evidence of 
lung impairment.  

The Board notes that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no current, competent evidence of the claimed disability.  
While the veteran is competent to provide testimony regarding 
his symptoms such as shortness of breath; his testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a lung condition must 
be denied.

Rash on Hands, Feet, and Face 

The veteran testified that he began having a skin rash while 
in service, which was treated with Benadryl and penicillin, 
and which the veteran asserts has persisted intermittently 
since service, disappearing for several months and then 
reappearing.  The veteran indicated that the rash was mostly 
on his hands and feet in between his joints, as well as on 
his face.

The records from the veteran's period of active service 
reflect no pertinent findings or complaints.  A June 1988 
record from the veteran's reserve service shows that he was 
seen for a rash over his face, but "not elsewhere on body."  
It was assessed as folliculitis versus heat rash, or 
"possible contact dermatitis."  

In August 1989, the veteran sought treatment for sores on his 
hands and feet, which he indicated originated five years 
earlier when he was in Panama.  The veteran was diagnosed 
with Tinea.  In September 1991, the veteran again presented 
for treatment complaining of the same rash he sought 
treatment for in 1989.  The doctor noted that he had some 
callouses and thickening of the palms and soles, and there 
was evidence of dyshydrosis, as well as some slightly 
irritated hyper and hypopigmented areas.  The veteran was 
diagnosed with probable tinea pedis and probable mild 
dyshydrotic eczema of the palms and feet.

In September 2003, the veteran underwent a VA skin 
examination.  The examiner noted that 40 percent of the 
veteran's hands and fingers were affected, and diagnosed the 
veteran with dermatophytosis.  The examiner recounted the 
medical evidence, described above, from the veteran's claims 
file and concluded that "it is less likely than not that the 
skin rash complaints in service were early manifestations 
current skin condition."  

The veteran also submitted additional treatment records in 
July 2005, including a prescription of ointment for the 
veteran's hands and feet dated in June 2005; a note from the 
veteran's private doctor indicating that the cause of the 
veteran's constant burning feeling all over his body and his 
rashes remains unclear, and opining that he did not believe 
that the veteran had peripheral neuropathy; and records from 
nerve testing showing no evidence of a lower motor neuron 
lesion.

As noted above, in most cases service connection requires a 
medical opinion of record connecting the veteran's current 
disability with his time in service.  While the evidence of 
record shows that the veteran is currently seeking treatment 
for skin problems, one medical opinion indicated that it is 
less likely than not that the veteran's skin rash was related 
to service, and the other noted that the etiology of the 
veteran's rash was unclear.  Although the veteran testified 
that his skin condition began in service, he is not medically 
qualified to testify that his current skin rash is the same 
rash he had in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Given that there is no medical 
opinion of record connecting the veteran's current skin 
condition with service, the Board finds that the 
preponderance of evidence is against the veteran's claim, and 
the appeal must be denied.  

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2002.  Since this letter fully provided notice of elements 
(1), (2), (3) and (4), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  With respect to 
element (4), the Board notes that the letter specifically 
advised the veteran that to help with this claim he could 
either tell the VA about any evidence he wanted VA to try to 
obtain, or send the evidence himself.  The veteran also 
signed a statement in June 2002 indicating that he had been 
informed of the requirements of the VCAA and that he had no 
additional evidence to provide.  In addition, by virtue of 
the rating decision on appeal, and the statement of the case 
(SOC), the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the July 2003 SOC.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  Thus, 
the Board considers the notice requirements met.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

In this regard, VA has acquired both private and VA treatment 
records for the veteran, and the Board is not aware of a 
basis for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  The 
veteran was also provided with a VA examination of both his 
lungs and his skin rash in September 2003.  Furthermore, the 
veteran testified at a hearing before the Board in May 2005.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for a rash of the feet, 
face, and hands is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


